Citation Nr: 1028636	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  08-26 376A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, 
Florida'


THE ISSUE

Entitlement to reimbursement for medical expenses for treatment 
at a non-VA medical facility during an outpatient stay from July 
11th to the 12th 2008. 




ATTORNEY FOR THE BOARD

J Fussell




INTRODUCTION

The Veteran had unverified active service from November 1974 to 
September 1976.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a decision of an Agency of Original Jurisdiction (AOJ) of 
the Department of Veterans Affairs (VA) Medical Center in 
Gainesville, Florida. 

The Veteran was scheduled to testified at a local RO hearing 
before the undersigned Veterans Law Judge sitting at St. 
Petersburg, Florida in May 2010.  However, without good cause 
shown, the Veteran failed to appear for that hearing.  Without 
good cause shown for the failure to appear, the request for the 
hearing is deemed withdrawn.  38 C.F.R. § 20.704(d).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND


The RO has denied the Veteran's claim on the basis that the 
medical care provided to the Veteran in July 2008 at a private 
medical facility was for a nonservice-connected that was not 
emergent. 

Under 38 U.S.C.A. § 1725(b) provides for reimbursement when, in 
part, a Veteran is an active VA health-care participant who is 
provided "emergency treatment ... in a non-Department facility."  
38 U.S.C.A. § 1725(f)(1) states, in part, that "

The term 'emergency treatment' means medical care or service 
furnished, in the judgment of the Secretary-
(B) when such care or service are rendered in a medical 
emergency of such nature that a prudent layperson 
reasonably expects that a delay in seeking immediate 
medical attention would be hazardous to life or health;

38 U.S.C.A. § 1725(f)(1)(B). 

The enabling regulation at 38 C.F.R. § 17.1002(b) provides, in 
pertinent part, that 

The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

38 C.F.R. § 17.1002(b).  

The United States Court of Appeals for Veterans Claims (Court) 
interpreted 38 U.S.C.A. § 1725(f)(1)(B) and then enabling 
regulation, 38 C.F.R. § 17.1002(b), as not requiring a medical 
determination.  Rather, the totality of the circumstances may be 
considered. 

In Swinney v. Shinseki, 23 Vet. App. 257, 264 (2009) the United 
States Court of Appeals for Veterans Claims (Court) concluded 
that "the Board ... incorrectly required medical evidence that 
[the claimant's] condition was actually emergent at the time she 
sought treatment."  

Rather, 38 C.F.R. § 17.1002(b) "does not require that the 
treatment the veteran receives from the private facility be for 
an emergent condition. That portion of the regulation clearly 
requires only that [VA] determine whether, under the 
circumstances present at the time the veteran sought treatment at 
the private facility, a prudent layperson would reasonably expect 
that her condition was such that delay in seeking treatment would 
be hazardous to her health or life."  Swinney, 23 Vet. App. at 
364.  The Court further stated that "[t]his is not to say that, 
when weighing the totality of the circumstances to determine 
whether a prudent layperson would consider the situation 
emergent, [VA] may not consider evidence regarding whether the 
treatment ultimately rendered was for an emergent condition."  
Swinney, at 265.  However, "that determination, made in 
hindsight, is not dispositive of whether the claimant is eligible 
for reimbursement under [38 U.S.C. § ]1725.  If Congress had 
intended that fact to be outcome-determinative, it would not have 
included the 'prudent layperson' standard."  Swinney, at 265.  
What is most pertinent is "her condition at the time she sought 
treatment [sic]".  Swinney, at 266.  

Thus, in Swinney, at 267, "the Court concludes that both medical 
and lay evidence may be considered in a prudent-layperson 
evaluation; however, because neither [38 U.S.C.A. § 1725 nor 
38 C.F.R. § 17.1002] require a medical finding of an emergency, 
the Board erred in implicitly requiring [sic] medical evidence." 

In this regard, a September 2009 Supplemental Statement of the 
Case (SSOC) responded to the Veteran's statements in her Notice 
of Disagreement (NOD).  From that SSOC it appears the Veteran's 
statements in the NOD addressed her difficulty breathing as a 
reason for seeking private treatment as well as the closer 
proximity of the Florida Hospital Deland.  

However, the Veteran's NOD is not on file.  Also, attached to the 
September 2009 SSOC were copies of cover letters of the August 
2008 SOC and an October 2008 SSOC.  Neither the SOC nor the 
October 2008 SSOC are on file. 

It is also not clear that all private clinical records pertaining 
to the Veteran's treatment at the Florida Hospital, Deland, are 
on file.  In the Veteran's VA Form 9, Substantive Appeal, she 
stated that she had sought treatment because of difficulty 
breathing.  

It further appears that the Veteran has not been informed that 
she may submitted lay statements in support of her claim which 
attest to her state of mind at the time she sought treatment.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should take the appropriate steps 
to verify, of the record, the Veteran's dates 
of active service. 

2.  The Veteran should be informed that she 
may submit lay statements in support of her 
claim and that these should address whether a 
prudent layperson would consider her 
situation emergent. 

3.  The AOJ should associate with the 
appellate records the Veteran's NOD, the 
August 2008 SOC, and the October 2008 SSOC.   

4.  Then the AOJ should readjudciate the 
claim on the totality of the evidence, 
considering both medical and lay evidence, in 
determining whether at the time she sought 
treatment whether a prudent layperson would 
reasonably expect that the absence of 
immediate medical attention would result in 
placing her health in serious jeopardy, 
serious impairment to bodily functions, or 
serious dysfunction of any bodily organ or 
part.  

5.  If the benefit sought remains denied, 
furnish the Veteran a Supplemental Statement 
of the Case (SSOC) and return the case to the 
Board. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009). 

